PER CURIAM. K.P. appeals from the disposition order withholding adjudication but finding him guilty of petit theft and burglary of a conveyance. The State’s case rested upon the inference in section 812.022, Florida Statutes (2015), that “proof of possession of property recently stolen, unless satisfactorily explained, gives rise to an inference that the person in possession of the property knew or should'have known that the property had been stolen.” See § 812.022(2). Because K.P. “satisfactorily explained” his possession of the stolen item with unrefuted testimony, the trial court erred in denying the motion for judgment of dismissal. We therefore reverse and remand for entry of a judgment of dismissal. NORTHCUTT, BLACK, and SALARIO, JJ., Concur.